                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
      v.                               )     No. 1:18-cr-00099-JAW-1
                                       )
CARLOS PEMBERTON                       )

                       ORDER ON MOTION IN LIMINE

      With trial looming, the Court grants in part and dismisses in part a

government motion in limine. The Court grants the part of the motion that bars the

defendant from rearguing before the jury the merits of the Court’s ruling on a motion

to suppress evidence. Otherwise, cognizant of the defendant’s rights to due process,

the benefit of the Confrontation Clause, and compulsory process, the Court declines

to bar the defendant from presenting other defense evidence, such as the complicated

motivations of certain witnesses, potential racial animus within the police

department, and the relationship between the chief of police and a number of critical

witnesses.

I.    BACKGROUND

      A.     Procedural History

      A federal grand jury indicted Carlos Pemberton on July 18, 2018, alleging that

he possessed heroin with the intent to distribute it in violation of 21 U.S.C.

§ 841(a)(1). Indictment (ECF No. 2). On October 9, 2019, the United States of

America (Government) filed a motion in limine to preclude Mr. Pemberton from

rearguing issues that it claims were resolved by a decision on a motion to suppress

evidence and from offering irrelevant and confusing evidence. Gov’t’s Mot. in Limine
to Preclude Defense from Rearguing Suppression Issue During Trial and Offering

Irrelevant, Confusing Evid. (ECF No. 108) (Gov’t’s Mot.). Mr. Pemberton responded

on November 6, 2019. Def.’s Resp. to Gov’t’s Mot. in Limine to Preclude Defense from

Rearguing Suppression Issue During Trial and Offering Irrelevant, Confusing Evid.

(ECF No. 122) (Def.’s Opp’n). The Government did not file a reply.

       B.      Factual Backdrop: The Motion to Suppress Evidence

               1.      Procedural History

       After Mr. Pemberton’s indictment, he filed a motion to suppress evidence on

October 10, 2018, seeking to suppress all evidence seized during a warrantless search

of his residence in alleged violation of his constitutional rights.                  Def.’s Mot. to

Suppress (ECF No. 17). 1 Mr. Pemberton filed an amended motion to suppress on

November 20, 2019, together with an affidavit from Attorney Brown. Def.’s Am. Mot.

to Suppress (ECF No. 26); Aff. of Donald F. Brown (ECF No. 27). The Government

responded on December 21, 2018, and attached four exhibits to its opposition. Gov’t’s

Obj. to the Def.’s Am. Mot. to Suppress (ECF No. 33), id., Attachs. 1-4. On February

28, 2019, the Magistrate Judge held a suppression hearing at which three witnesses

testified, Ct. Witness List (ECF No. 47), and the Magistrate Judge admitted six

exhibits into evidence. Ct. Ex. List (ECF No. 48). The Magistrate Judge held an oral

argument on the motion to suppress on April 12, 2019. Min. Entry (ECF No. 54). On

May 17, 2018, the Magistrate Judge issued a recommended decision on the amended


1      The Government moved to strike Mr. Pemberton’s motion on the ground that it failed to comply
with District of Maine Local Rule 147(a) because it failed to provide any case citations and failed to
present a statement of facts. Gov’t’s Mot. to Strike Def.’s Mot. to Suppress (ECF No. 20). On December
10, 2018, the Court orally denied the motion to strike. Order (ECF No. 32).

                                                  2
motion to suppress in which he recommended that the Court deny the motion to

suppress. Recommended Decision on Def.’s Am. Mot. to Suppress (ECF No. 55). Mr.

Pemberton did not object to the Magistrate Judge’s recommended decision and on

August 27, 2019, the Court affirmed it. Order Affirming the Recommended Decision

of the Magistrate Judge (ECF No. 68).

               2.      The Recommended Decision: The Facts

       To understand the basis of the motion in limine, it is essential to understand

the motion to suppress and the recommended decision.                          According to the

recommended decision, 2 the motion to suppress involved the following people, each

at so-called Indian Township, in the town of Princeton, Washington County, Maine:

       (1) Alex Nicholas: Chief of Police for the Indian Township Police Department,

           brother of Dolores Acheson, and uncle of Heather Sabattus;

       (2) Dolores Acheson: sister of Chief Nicholas, mother of Heather Sabattus, and

           grandmother to Heather Sabattus’ six children;

       (3) Jessica Dana: a woman babysitting Heather Sabattus’ children at Heather

           Sabattus’ mobile home on the Reservation;

       (4) Heather Sabattus: Dolores Acheson’s daughter, Chief Nicholas’ niece, and

           owner of the mobile home;

       (5) Carlos Pemberton: an African-American male who was staying at Heather

           Sabattus’ mobile home;


2      The Court gained additional information during an evidentiary hearing on Mr. Pemberton’s
Motion to Reconsider that it held on December 12, 2019. See Tr. of Proceedings, Mot. to Reconsider
(ECF No. 147). The Court added some detail to its recitation from evidence presented at the December
hearing.

                                                 3
      (6) Indian Township Police Officers Barnard, McCook and Mitchell;

      (7) Heidi Sockabasin: a friend of Heather Sabattus who was present in the

          Sabattus mobile home at the time of the police entry and search; and

      (8) Nevaeh Dana: Heather Sabattus’ daughter and Dolores Acheson’s

          granddaughter who was present at the Sabattus mobile home at the time

          of the police entry and search.

      The events leading to the search and seizure of evidence on March 26, 2018,

began a few days before, when Heather Sabattus was arrested on a warrant. Chief

Nicholas, Ms. Sabattus’ uncle, arrested her, and this arrest left Delores Acheson’s six

grandchildren in Ms. Sabattus’ mobile home without their mother.

      On March 24, 2018, Ms. Acheson received a telephone call from her daughter,

Heidi Sabattus, who told her that Jessica Dana was staying with the six children at

the Sabattus mobile home and asked her to go to the mobile home and obtain $5,000

for cash bail. Ms. Sabattus told Ms. Acheson that her boyfriend, whom she called

“Pepa,” was at the mobile home. Ms. Acheson called the Sabattus home and spoke

with Jessica Dana, but she could hear children and a man yelling in the background.

The next day, on March 25, 2018, when she went to the Sabattus home to pick up the

children, she noticed that the door to the master bedroom was closed. Ms. Acheson

took all the children, except a fourteen-year-old granddaughter, Nevaeh Dana, to her

home. Nevaeh stayed at the Sabattus mobile home.

      On March 26, 2018, Ms. Acheson contacted the school to determine whether

Nevaeh was there. The school representative told her that Nevaeh had not come to



                                            4
school that day. She then contacted her brother, Chief Nicholas, and asked for his

assistance in performing a welfare check on Nevaeh at the Sabattus home. She told

Chief Nicholas that she was concerned that there was a black male staying at the

home and she had never seen or met him. She also told Chief Nicholas that based on

prior history and the amount of money at the Sabattus home, she was concerned that

there was drug activity at the home. Chief Nicholas had believed that there had been

drug activity in the Sabattus home for two to three years, and he was also aware that

there was an outstanding arrest warrant for Jessica Dana because she failed to

appear in tribal court on a charge of passing a stopped school bus. Finally, he was

aware that Pepa was suspected of trafficking drugs from the Sabattus home.

      Ms. Acheson asked her brother to accompany her to Ms. Sabattus’ home to

check on Nevaeh and to determine the identity of “Pepa.”        Chief Nicholas was

concerned that if he arrived in a marked cruiser and approached the front door of the

Sabattus mobile home, Jessica Dana might not answer it. Therefore, he went in Ms.

Acheson’s car. He was also concerned about the safety of the Sabattus home because

Jessica Dana was wanted on a warrant and Mr. Pemberton, a person reportedly

involved in drug trafficking, was reportedly present at the home. Because of his

safety concerns, Chief Nicholas arranged for additional police, Officers Barnard,

McCook, and Mitchell, to be nearby when he went with Ms. Acheson to the Sabattus

home. Before they arrived at the Sabattus home and Ms. Acheson approached it,

Chief Nicholas told Ms. Acheson that after she entered the home, she should signal

to him that she was okay and that Nevaeh was there.



                                         5
      When Chief Nicholas and Ms. Acheson arrived at the Sabattus mobile home,

Chief Nicholas remained in the vehicle and Ms. Acheson approached the home. Ms.

Acheson knocked on the door, the door opened, and she entered. Jessica Dana and

Ms. Sockabasin were present. Ms. Acheson went into the first bedroom on the right

and found Nevaeh sleeping. She signaled to Chief Nicholas that she had located

Nevaeh and then Nevaeh was removed from the home.

      Chief Nicholas could see Ms. Acheson in the home with the door open and he

could also see Jessica Dana. Chief Nicholas radioed the other officers, left his vehicle,

entered the Sabattus home, and arrested Jessica Dana, who was in the combined

living room/kitchen. As he entered, he noticed Ms. Sockabasin there. He knew Ms.

Sockabasin had a history of drug involvement and he saw her put an item he

described as a “drug purse” in the cushions of the coach where she was sitting. Officer

McCook located the drug purse and found drug paraphernalia, needles, and illegal

drugs in the purse. Ms. Sockabasin claimed ownership of all the items in the purse.

After being removed from the Sabattus home, Ms. Sockabasin told Chief Nicholas

that she obtained the drugs from “Pepa.”

      As Chief Nicholas was arresting Jessica Dana, Officers Barnard, McCook, and

Mitchell entered the Sabattus mobile home.          Chief Nicholas instructed Officer

McCook to remove Jessica Dana from the home and directed Officer Barnard to the

master bedroom where he had heard movement. When he was in the area of the

arrest, the combined living room and kitchen, Chief Nicholas was about eight feet

from the back or master bedroom.



                                           6
       After Jessica Dana was removed from the Sabattus home, Chief Nicholas

turned his attention to the master bedroom. Officer Barnard had already entered the

master bedroom and found Mr. Pemberton there. Mr. Pemberton was placed in

handcuffs and Chief Nicholas observed drug paraphernalia and some drug residue.

When they patted down Mr. Pemberton, the police located and removed money from

him.

       After Jessica Dana, Ms. Sockabasin, and Mr. Pemberton had been secured,

based on the information provided by Ms. Sockabasin and the evidence at the home,

the police secured a search warrant. Upon execution of the warrant, the police found

heroin packets, marijuana, needles, and some pills inside the mobile home.

       C.    The Recommended Decision: The Issues and the Decision

       In his motion to suppress, Mr. Pemberton raised two issues: (1) whether the

entry into the home was lawful, and (2) whether the search of the master bedroom

was lawful. The Magistrate Judge determined that both the entry and the search

were lawful and this Court affirmed both determinations.

II.    THE PARTIES’ POSITIONS

       A.    The Government’s Motion

       In its motion in limine, the Government moves the Court to bar Mr. Pemberton

from “relitigating a suppression motion at trial.” Gov’t’s Mot. at 1. It urges the Court

to exclude “irrelevant evidence” and issues that “are not pertinent to guilt.” Id.

Specifically, the Government says that the Court should not allow Mr. Pemberton to

offer evidence on the following:



                                           7
       (1) the conduct of the police in entering and searching the residence;

       (2) the events that brought the police to the residence;

       (3) the police officers’ use of the phrase “[N-word] on the reservation” to

            describe Mr. Pemberton;

       (4) the suggestion that the police officers are racist against African-Americans

            generally; and

       (5) the suggestion that the police officers harbored racial animus against Mr.

            Pemberton because he is black.

See id. at 2-3.

       In support of its position, the Government notes that legal determinations on

a motion to suppress are the province of the court and should be raised pretrial, as

was done in this case. Id. at 4. The Government seeks to prevent the defense from

arguing that the entry and search were illegal here because such argument would

confuse the jury by introducing issues of law properly determined by the Court and

cause unfair bias against the Government. Id. at 7-8.

       B.      Carlos Pemberton’s Response

       In his response, Mr. Pemberton states that he does not intend to relitigate the

suppression issue at trial. Def.’s Opp’n at 1. He does intend, subject to the Court’s

rulings, to present “issues that are not pertinent to guilt but, in fact, may be pertinent

to reasonable doubt.” Id. Mr. Pemberton intends to present evidence about the

events that led up to the entry into the Sabattus home and additional witnesses who

may present testimony that contradicts some of the testimony in this case. Id. at 2.



                                             8
Mr. Pemberton stressed that he would not introduce evidence of the use of the “N-

word” on the reservation unless he had a “good-faith belief” that it is “appropriate

with regard to the testimony or conduct of police officers or anyone else involved in

this case.” Id. Mr. Pemberton acknowledges that it is the role of the judge to rule on

matters of law and represented that he does not intend to urge jury nullification. Id.

at 3.

III.    DISCUSSION

        Given the amorphous state of the record, the Court declines to issue the

pretrial ruling the Government requests because the evidence is simply too

undeveloped in the parties’ submissions to allow the Court to issue a definitive

pretrial ruling. Even so, to assist the parties, the Court makes some observations.

        In broad strokes, the parties agree that it is the province of the Court, not the

jury, to rule on issues of law and that Mr. Pemberton may not ask the jury to conclude

that the Government has not proven the case against him because the entry into the

Sabattus home and the search of the master bedroom were illegal. This rule is basic

and does not appear to be a matter of controversy between the Government and Mr.

Pemberton.

        By contrast, the Court views the evidence of what led to the entry into the

home and the search of the bedroom, which in turn led to the search of Mr.

Pemberton, as presenting an unusual backdrop. Reading between the defense lines,

the Court assumes that the defense theory may run as follows:

        (1) Heather Sabattus and Mr. Pemberton were in a romantic relationship;



                                            9
      (2) Heather Sabattus’ mother, Dolores Acheson, disapproved of the

         relationship because Mr. Pemberton is African-American, and her

         disapproval was exacerbated because six of her grandchildren were living

         with Mr. Pemberton and Ms. Sabattus in Ms. Sabattus’ mobile home;

      (3) Ms. Acheson used Ms. Sabattus’ absence from the mobile home to gain

         physical custody of her grandchildren, remove them from her daughter’s

         mobile home and take them away from Mr. Pemberton;

      (4) Ms. Acheson used her sisterly influence with her brother, the local Chief of

         Police, to enter the Sabattus home to help her secure the grandchildren;

      (5) Chief Nicholas used his sister to gain admission into the Sabattus home;

      (6) the police, including Chief Nicholas or others at Chief Nicholas’ behest, set

         up Mr. Pemberton by framing him for drug trafficking to gratify Chief

         Nicholas’ sister by arresting Mr. Pemberton, charging him with a crime he

         did not commit, and thereby removing him for an extended period from Ms.

         Sabattus’ and her children’s lives; and

      (7) members of the police force of the Indian Township are prejudiced against

         African-Americans so that they willingly joined Chief Nicholas’ and his

         sister’s plot to rid the Indian Township of Mr. Pemberton.

      As the Government alone bears the burden of proof, a defendant is not usually

obligated to show his defense hand before trial. With that understood, if the Court

correctly envisions the defense theory of the case, it will not forbid Mr. Pemberton

from presenting this evidence. None of this evidence attacks the Court’s order on the



                                         10
motion to suppress. Mr. Pemberton is not claiming that the entry or the search was

illegal.   He is asserting that the jury should consider not the legality but the

motivation of the officers who performed the entry and search and the potentially

complicated motivations of the others, including Ms. Acheson.

       The rubric that the government “is generally ‘entitled to prove its case by

evidence of its own choice,’” United States v. Kilmartin, No. 18-1513, 2019 U.S. App.

LEXIS 36292, at *34 (1st Cir. Dec. 6, 2019) (quoting Old Chief v. United States, 519

U.S. 172 (1997)), is all the more true when applied to a defendant. “Whether rooted

directly in the Due Process Clause of the Fourteenth Amendment or in the

Compulsory Process or Confrontation Clauses of the Sixth Amendment, the

Constitution guarantees criminal defendants ‘a meaningful opportunity to present a

complete defense.’” Yacouba-Issa v. Calis, No. 16-cv-12124-ADB, 2019 U.S. Dist.

LEXIS 49305, at *23-24 (D. Mass. Mar. 25, 2019) (quoting Clark v. Arizona, 548 U.S.

735, 789 (2006) (quoting Holmes v. South Carolina, 547 U.S. 319, 324 (2006))).

However, “[a] defendant’s right to present relevant evidence is not unlimited, but

rather is subject to reasonable restrictions.” Id. at *24 (alteration in original) (quoting

United States v. Scheffer, 523 U.S. 303, 308 (1998)).

       Even so, the evidentiary calculus is different in a criminal case when a

defendant, not the government, is seeking to admit evidence because a defendant, not

the government, has the constitutional right of confrontation. U.S. CONST. amend.

VI (“In all criminal prosecutions, the accused shall enjoy the right . . . to be confronted

with the witnesses against him . . ..”). The Confrontation Clause “commands, not



                                            11
that evidence be reliable, but that reliability be assessed in a particular manner: by

testing in the crucible of cross-examination.” Haidak v. Univ. of Mass.-Amherst, 933

F.3d 56, 68 (1st Cir. 2019) (quoting Crawford v. Washington, 541 U.S. 36, 61 (2004)).

Thus, “a defendant’s right to elicit exculpatory defense evidence through cross-

examination falls within the ambit of this longstanding right.” Brown v. Ruane, 630

F.3d 62, 72 (1st Cir. 2011).

      Federal Rule of Evidence 403 obviously applies to the defendant as well as the

government and, in this case, the Court will act to enforce Rule 403 to avoid the

suggestion to the jury that it should decide the case on “an improper basis, commonly,

though not necessarily, an emotional one.” United States v. Vázquez-Soto, 939 F.3d

365, 375 (1st Cir. 2019) (quoting Old Chief, 519 U.S. at 180 (quoting FED. R. EVID.

403, advisory committee’s note to 1972 proposed rules)). “Even a generally defensible

rule of evidence may be applied so as to produce an unconstitutional infringement.”

Brown, 630 F.3d at 72. One measure is whether the defendant was allowed “a

meaningful opportunity to present a complete defense.” Id. (citing Chambers v.

Mississippi, 410 U.S. 284, 302 (1973)).

      The Court’s view of the issue of potential racial bias in this case may assist the

parties. Typically, race is not relevant to a criminal prosecution and its introduction

into a drug trafficking trial would violate both Federal Rule of Evidence 402 and Rule

403. However, here, it is Mr. Pemberton who wishes to introduce the evidence of

racial bias to undercut the credibility of the police officers who investigated the case.

Assuming Mr. Pemberton presents a proper foundation, the Court would likely view



                                           12
such evidence, presented through cross-examination, to be admissible.               The

suggestion that unnamed people within Indian Township are biased against African-

Americans and commonly use the N-word is another matter and the Court views that

evidence as having so little relevance and so great a prejudicial impact to likely

warrant its exclusion.

      With all these issues, it will be appropriate for the defense to approach the

bench to alert the Court that one of these contentious evidentiary issues is about to

come up at trial. As all trials take on a life of their own, it may be that the pretrial

controversy has dissipated by the actual presentation of witness testimony. It may

be that the Court orders a brief recess so that the witness may be questioned outside

the presence of the jury. It may be that what seemed clearly inadmissible pretrial is

clearly admissible at trial or vice versa.

IV.   CONCLUSION

      The Court GRANTS in part and DISMISSES without prejudice in part the

Government’s Motion in Limine to Preclude Defense from Rearguing Suppression

Issue During Trial and Offering Irrelevant, Confusing Evidence (ECF No. 108).

Based on Mr. Pemberton’s agreement, the Court grants that portion of the motion

that requests he be barred from rearguing before the jury the legal merits of the

ruling on the motion to suppress. Otherwise, the Court dismisses the motion without

prejudice, leaving the remaining issues for trial.




                                             13
      SO ORDERED.

                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

Dated this 2nd day of January, 2020




                                       14
